ORDER
PER CURIAM
Jason Roberts (Movant) appeals the denial of his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Movant claims that the motion court clearly erred by denying his Rule 24.035 post-conviction motion without an evidentiary hearing because he pleaded unrefuted facts that plea counsel pressured him into pleading guilty. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find that the motion court did not clearly err in denying post-conviction relief. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. Rule 84.16(b).